[Cite as State v. Hutcherson, 2020-Ohio-5321.]
                     IN THE COURT OF APPEALS
                 FIRST APPELLATE DISTRICT OF OHIO
                      HAMILTON COUNTY, OHIO




STATE OF OHIO,                                   :       APPEAL NO. C-190627
                                                         TRIAL NO. B-1803682
        Plaintiff-Appellee,                      :
                                                            O P I N I O N.
  vs.                                            :

ADRIAN HUTCHERSON,                               :

         Defendant-Appellant.                    :




Criminal Appeal From: Hamilton County Court of Common Pleas

Judgment Appealed From Is: Affirmed

Date of Judgment Entry on Appeal: November 18, 2020




Joseph T. Deters, Hamilton County Prosecuting Attorney, and Scott M. Heenan,
Assistant Prosecuting Attorney, for Plaintiff-Appellee,

Timothy J. McKenna, for Defendant-Appellant.
                     OHIO FIRST DISTRICT COURT OF APPEALS




M OCK , Presiding Judge.

       {¶1}   Plaintiff-appellant Adrian Hutcherson pleaded guilty to one count of

aggravated burglary under R.C. 2911.11(A)(1) and one count of rape under R.C.

2907.02(A)(1). He was sentenced to 11 years of imprisonment on each count, to be

served consecutively. This appeal followed. We find no merit in Hutcherson’s two

assignments of error, and we affirm his convictions.

                          Allied Offenses of Similar Import

       {¶2}   In his first assignment of error, Hutcherson contends that the trial

court erred when it failed to merge his convictions because they were allied offenses

of similar import. He argues that the two offenses were committed during the same

time frame, during a single incident, with the same victim and purpose.           This

assignment of error is not well taken.

       {¶3}   We review a trial court’s decision regarding allied offenses de novo.

State v. Williams, 134 Ohio St.3d 482, 2012-Ohio-5699, 983 N.E.2d 1245, ¶ 28; State

v. Arnold, 1st Dist. Hamilton Nos. C-180664 and C-180670, 2020-Ohio-2706, ¶ 67.

The defendant bears the burden to show that he is entitled to the protection of R.C.

2941.25 against multiple punishments for a single criminal act. Arnold at ¶ 69.

       {¶4}   In State v. Ruff, 143 Ohio St.3d 114, 2015-Ohio-995, 34 N.E.3d 892,

the Ohio Supreme Court stated that in determining whether offenses are allied

offenses of similar import within the meaning of R.C. 2941.25, courts “must evaluate

three separate factors—the conduct, the animus, and the import.” Id. at paragraph

one of the syllabus. Separate convictions are permitted under R.C. 2941.25 for

multiple offenses if we answer any of the following three questions affirmatively: (1)

Were the offenses dissimilar in import or significance? (2) Were they committed



                                          2
                     OHIO FIRST DISTRICT COURT OF APPEALS



separately? And (3) Were they committed with a separate animus or motivation?

State v. Williams, 1st Dist. Hamilton No. C-140199, 2015-Ohio-3968, ¶ 53, citing

Ruff at paragraph three of the syllabus. Neither the Ruff decision nor “the language

of R.C. 2941.25 mandates the order of our inquiry.” We may begin our analysis with

any of the three questions, and we may end our analysis upon an affirmative

response to any of three questions. Id. at ¶ 54.

       {¶5}   “Animus” means “purpose, or more properly, immediate motive” and

“requires us to examine the defendant’s mental state in determining whether two or

more offenses may be chiseled from the same conduct.” State v. Bailey, 1st Dist.

Hamilton No. C-140129, 2015-Ohio-2997, ¶ 86, quoting State v. Logan, 60 Ohio

St.2d 126, 131, 397 N.E.2d 1345 (1979). We determine the animus by dissecting the

facts and circumstances, including the means used to commit the offense. Bailey at ¶

86.

       {¶6}   The record shows that Hutcherson broke into the victim’s home. The

victim confronted him and told him to leave. Instead, Hutcherson threatened to stab

her with a scissors and forced her into the basement. Once downstairs, he tore off

her clothes and violently raped her for hours in several ways. The victim tried to

escape multiple times, but Hutcherson caught her and dragged her down the stairs

back into the basement. She also tried to fight off Hutcherson multiple times, and

each time, Hutcherson attacked her and forced her to submit to a sexual assault.

After the numerous assaults, Hutcherson forced the victim to shower.        He also

attempted to wash the blanket on which he had raped her. While Hutcherson was

distracted, the victim escaped, wearing only a towel.

       {¶7}   The rape was long and protracted, and Hutcherson repeatedly and

gratuitously inflicted physical harm on the victim.     The surrounding facts and



                                           3
                     OHIO FIRST DISTRICT COURT OF APPEALS



circumstances show that the two offenses were committed with a separate animus.

See Arnold, 1st Dist. Hamilton Nos. C-180664 and C-180670, 2020-Ohio-2706, at ¶

71-75; Williams, 1st Dist. Hamilton No. C-140199, 2015-Ohio-3968, at ¶ 57-58;

Bailey, 1st Dist. Hamilton No. C-140129, 2015-Ohio-2997, at ¶ 87. Therefore, we

overrule Hutcherson’s first assignment of error.

                               Consecutive Sentences

        {¶8}   In his second assignment of error, Hutcherson contends that the

consecutive sentences imposed by the court are contrary to law. He argues that the

state failed to overcome the statutory presumption in favor of concurrent sentences.

This assignment of error is not well taken.

        {¶9}   Before a reviewing court can modify or vacate a felony sentence, it

must clearly and convincingly find that the sentence is contrary to law or that the

record does not support the trial court’s findings. Former R.C. 2953.08(G)(2); State

v. Marcum, 146 Ohio St.3d 516, 2016-Ohio-1002, 59 N.E.3d 1231, ¶ 1; State v. White,

2013-Ohio-4225, 997 N.E.2d 629, ¶ 11 (1st Dist.).

        {¶10} In Ohio, there is a statutory presumption in favor of concurrent

sentences for most felony offenses.     R.C. 2929.41(A); State v. Harris, 1st Dist.

Hamilton Nos. C-170266 and C-170267, 2018-Ohio-2850, ¶ 8. The trial court may

overcome that presumption by making the findings set forth in former R.C.

2929.14(C). Arnold, 1st Dist. Hamilton Nos. C-180664 and C-180670, 2020-Ohio-

2706, at ¶ 78; State v. Palazzolo, 1st Dist. Hamilton No. C-150557, 2016-Ohio-7043,

¶ 13.

        {¶11} When imposing consecutive sentences, a trial court must make the

required findings as part of the sentencing hearing and incorporate those findings in

the sentencing entry. State v. B0nnell, 140 Ohio St.3d 209, 2014-Ohio-3177, 16


                                              4
                     OHIO FIRST DISTRICT COURT OF APPEALS



N.E.3d 659, syllabus; State v. Walker, 1st Dist. Hamilton No. C-190193, 2020-Ohio-

1581, ¶ 68. The record must show that the court engaged in the requisite analysis

and that the evidence supports the findings. Walker at ¶ 68; State v. Cephas, 1st

Dist. Hamilton No. C-180105, 2019-Ohio-52, ¶ 43.          But the trial court “has no

obligation to state reasons in support of its findings * * *.” Bonnell at syllabus; State

v. Brown, 2019-Ohio-1455, 129 N.E.2d 524, ¶ 28 (1st Dist.).

       {¶12} The record shows that the trial court engaged in the requisite analysis,

made the findings required by former R.C. 2929.14(C), and incorporated those

findings into the judgment entry.      The trial court considered the statements of

Hutcherson and his family. It based its findings supporting consecutive sentences on

the horrific nature of the offenses and the substantial harm suffered by the victim.

Under the circumstances, we cannot hold that the record does not support the trial

court’s findings or that the sentences are contrary to law. Consequently, we overrule

Hutcherson’s second assignment of error and affirm the trial court’s judgment.

                                                                    Judgment affirmed.


Z AYAS and W INKLER , JJ., concur.


Please note:
       The court has recorded its own entry this date.




                                           5